9 F.3d 109
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. TRIVETT, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-5661.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1993.

1
Before:  BOGGS and SUHRHEINRICH, Circuit Judges, and WEBER, District Judge.*

ORDER

2
Robert A. Trivett, a social security claimant represented by counsel, appeals a district court judgment that affirmed the Secretary's denial of his applications for disability insurance benefits and supplemental security income benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The parties have expressly waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Trivett filed his applications for disability insurance benefits on June 21, 1990, and for supplemental security income benefits on November 2, 1990, alleging a disability since April 3, 1990, due to a back condition, mental deficiency and a mental impairment.  Trivett meets the disability insured status requirements for purposes of entitlement to disability insurance benefits through December 31, 1994.


4
An administrative law judge (ALJ) found that Trivett had the residual functional capacity (RFC) to perform a full range of light and sedentary work.  He found no significant limitations from a mental impairment.  Relying on the medical/vocational guidelines and the testimony of a vocational expert, the ALJ found that Trivett could perform a significant number of jobs in the national economy and was, therefore, not disabled.


5
Trivett then filed a complaint seeking judicial review of the Secretary's decision.  A magistrate judge recommended affirming the Secretary's decision denying benefits.  Upon de novo review in light of Trivett's objections, the district court adopted the magistrate judge's recommendation and dismissed the case.  Trivett has filed a timely appeal.


6
Initially, it should be noted that for the first time on appeal, Trivett argues that the ALJ did not consider the favorable evidence and only relied on the unfavorable evidence.  The court will not address this issue because it was not initially raised in the district court, and no exceptional circumstances warranting review apply.  See Taft Broadcasting Co. v. United States, 929 F.2d 240, 243-45 (6th Cir.1991).  Furthermore, a review of the ALJ's decision demonstrates that he discussed and considered all of the medical evidence which was before him for review.


7
Upon review, we find that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  Trivett's argument that the ALJ did not consider the combined effect of his impairments is contrary to what is plainly stated in the ALJ's decision.  Cf. Loy v. Secretary of Health and Human Servs., 901 F.2d 1306, 1310 (6th Cir.1990) (per curiam);  Gooch v. Secretary of Health and Human Servs., 833 F.2d 589, 592 (6th Cir.1987) (per curiam), cert. denied, 484 U.S. 1075 (1988).  Trivett's medical condition does not meet the criteria set forth in Sec. 12.00 of the listings and the ALJ's assessment in this regard is supported by the record.  Cf. Hale v. Secretary of Health and Human Servs., 816 F.2d 1078, 1083 (6th Cir.1987) (per curiam).  Furthermore, a treating doctor's opinion is not always dispositive, especially where there is substantial evidence contrary to that doctor's opinion.  See Higgs v. Bowen, 880 F.2d 860, 863-64 (6th Cir.1988) (per curiam).


8
The ALJ also properly assessed and evaluated Trivett's complaints of pain, as Trivett's allegation of disabling pain does not satisfy the two-part test announced in Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).  Furthermore, Trivett does not suffer from a disabling mental impairment.  Atterberry v. Secretary of Health and Human Servs., 871 F.2d 567, 571-72 (6th Cir.1989).


9
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation